                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:03CR152

       vs.
                                                                 ORDER
TRACY VAUGHN,

                     Defendant.


      This matter is before the Court on the Defendant’s Notice of Appeal, ECF No. 275,

and the Clerk’s memorandum addressing the Defendant’s ability to proceed on appeal in

forma pauperis, ECF No. 276. The Defendant seeks to appeal from the Memorandum

and Order, ECF 273, denying his Motion to Reduce Sentence Under Section 404 of the

First Step Act, ECF No. 260.

      The Defendant’s Motion was not presented as one under 28 U.S.C. § 2255, and

accordingly no order issuing or denying a certificate of appealability was issued.

Requests for reductions of sentences pursuant to Section 404 of the First Step Act are

pursuant to 18 U.S.C. § 3582(c)(1)(B) and are discretionary. See First Step Act, Pub. L.

No. 115-391, 132 Stat. 5194 (2018), at § 404(c) (“Nothing in this section shall be

construed to require a court to reduce any sentence pursuant to this section.”).

      The Defendant’s Motion to Reduce Sentence Under Section 404 of the First Step

Act was denied for the reasons set out in the Court’s Memorandum and Order, ECF No.

273. The undersigned responded to the Clerk’s memorandum by stating “[a] separate

order or further proceedings will be required to address the defendant’s authorization to

proceed in forma pauperis.” ECF No. 277.         Rule 24(a)(3) of the Federal Rules of
Appellate Procedure provides that “[a] party who was permitted to proceed in forma

pauperis in the district-court action, or who was determined to be financially unable to

obtain an adequate defense in a criminal case, may proceed on appeal in forma pauperis

without further authorization[.]”   The Court previously found, based on his financial

affidavit, that the Defendant was eligible for appointment of counsel, and the Defendant’s

counsel represented in the Notice of Appeal that his financial status warrants appointment

of counsel on appeal, ECF No. 4, Page ID 4.          Therefore, the Court finds that the

Defendant is eligible to proceed on appeal in forma pauperis without further authorization

under Rule 24(a)(3).

       IT IS ORDERED: The Defendant, Tracy Vaughn, may proceed on appeal in forma

pauperis without further authorization under Rule 24(a)(3) of the Federal Rules of

Appellate Procedure.


       Dated this 25th day of March, 2020.

                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge




                                             2
